NEWS BULLETIN For Further Information: AT OLD REPUBLIC: AT FINANCIAL RELATIONS BOARD: A.C. Zucaro Chairman & CEO (312) 346-8100 Leslie Loyet Analysts/Investors (312) 640-6672 lloyet@frbir.com Tim Grace Media Inquires (312) 640-6667 tgrace@frbir.com FOR IMMEDIATE RELEASE NYSE:ORI THURSDAY, OCTOBER 23, 2008 OLD REPUBLIC REPORTS THIRD QUARTER AND FIRST NINE MONTHS 2008 FINANCIAL RESULTS CHICAGO - October 23, 2008 - Old Republic International Corporation (NYSE: ORI), todayreported the following results for the third quarter and first nine months of 2008: Financial Highlights (unaudited; amounts in millions except per share data and percentages) Quarters Ended September 30, Nine Months Ended September 30, 2008 2007 Change 2008 2007 Change Operating Revenues $ 936.3 $ 1,025.9 -8.7 % $ 2,824.5 $ 3,015.7 -6.3 % Net Operating Income (Loss) (45.3) 26.6 -270.0 (114.9) 238.9 -148.1 Net Income (Loss) $ (48.0) $ 29.2 -264.1 % $ (431.8) $ 252.1 -271.2 % Diluted Earnings Per Share: Net Operating Income (Loss) $ (0.20) $ 0.11 -281.8 % $ (0.50) $ 1.02 -149.0 % Net Income (Loss) $ (0.21) $ 0.12 -275.0 % $ (1.87) $ 1.08 -273.1 % Cash Dividends Per Share $ 0.17 $ 0.16 6.3 % $ 0.50 $ 0.47 6.4 % Book Value Per Share $ 16.96 $ 19.81 -14.4 % Old Republic’s consolidated operating results, which exclude net realized investment gains or losses, continued to decline in this year’s third quarter and first nine months.The much reduced performance stemmed from significant weakness in the Company’s housing-related mortgage guaranty and title insurance lines in particular.Management currently believes that the substantial dislocations that have enveloped all businesses with housing and mortgage-lending exposures are likely to exert negative pressures on earnings well into 2009.These lowered expectations aside, the Company’s strong financial underpinnings and the overall earnings sustainability of its general insurance business should provide reasonable earnings support and capital management flexibility for the anticipated resumption of positive operating earnings trends in 2010 and beyond. - more - Old Republic International Corporation Add 1 The year-over-year decline in book value per share is mostly due to the shortfall in earnings, to cash outlays for regular dividends to shareholders, and to lower market valuations of fixed maturity and equity investments. Consolidated Results – The major components of Old Republic’s consolidated results for the periods reported upon are shown below: Quarters Ended September 30, Nine Months Ended September 30, 2008 2007 Change 2008 2007 Change Operating revenues: General insurance $ 565.7 $ 619.5 -8.7 % $ 1,708.7 $ 1,821.5 -6.2 % Mortgage guaranty 172.8 157.0 10.1 518.9 443.4 17.0 Title insurance 174.7 226.1 -22.8 521.2 679.9 -23.3 Corporate and other 23.0 23.1 75.6 70.7 Total $ 936.3 $ 1,025.9 -8.7 % $ 2,824.5 $ 3,015.7 -6.3 % Pretax operating income (loss): General insurance $ 77.0 $ 112.7 -31.7 % $ 223.2 $ 324.5 -31.2 % Mortgage guaranty (152.8) (83.0) -84.1 (415.9) 2.1 N/M Title insurance (9.7) (3.3) -191.9 (27.0) 1.0 N/M Corporate and other 5.3 4.6 11.4 9.9 Sub-total (80.1) 31.0 -357.8 (208.3) 337.6 -161.7 Realizedinvestmentgains (losses): From sales 18.3 3.9 26.0 20.3 From impairments (11.5) - (448.9) - Net realized investment gains (losses) 6.7 3.9 (422.8) 20.3 Consolidated pretax income (loss) (73.4) 35.0 -309.3 (631.1) 357.9 -276.3 Income taxes (credits) (25.3) 5.8 -537.0 (199.3) 105.7 -288.4 Net income (loss) $ (48.0) $ 29.2 -264.1 % $ (431.8) $ 252.1 -271.2 % Consolidatedunderwriting ratio: Benefits and claims ratio 81.8 % 66.4 % 80.1 % 55.6 % Expense ratio 38.8 40.2 39.0 41.7 Composite ratio 120.6 % 106.6 % 119.1 % 97.3 % Components of diluted earnings per share: Net operating income (loss) $ (0.20) $ 0.11 -281.8 % $ (0.50) $ 1.02 -149.0 % Net realized investment gains (losses) (0.01) 0.01 (1.37) 0.06 Net income (loss) $ (0.21) $ 0.12 -275.0 % $ (1.87) $ 1.08 -273.1 % Note: In this and all other tables and statements, dollar amounts are stated in millions, except per share data. N/M not meaningful The above table shows both operating and net income to highlight the effects of realized investment gain or loss recognition and any non-recurring items on period-to-period comparisons. Operating income, however, does not replace net income computed in accordance with Generally Accepted Accounting Principles (“GAAP”) as a measure of total profitability. The recognition of realized investment gains or losses can be highly discretionary and arbitrary due to such factors as the timing of individual securities sales, recognition of estimated losses from write-downs for impaired securities, tax-planning considerations, and changes in investment management judgments relative to the direction of securities markets or the future prospects of individual investees or industry sectors. Likewise, non-recurring items which may emerge from time to time, can distort the comparability of the Company’s results from period to period. Accordingly, management uses net operating income, a non-GAAP financial measure, to evaluate and better explain operating performance, and believes its use enhances an understanding of Old Republic’s basic business results. -more- Old Republic International Corporation Add 2 General Insurance Results – General insurance operating income for the first nine months of 2008 was affected mainly by moderately lower earned premiums and the higher claim ratios shown in the following table: General Insurance Group Quarters Ended September 30, Nine Months Ended September 30, 2008 2007 Change 2008 2007 Change Net premiums earned $ 500.3 $ 549.5 -8.9 % $ 1,507.4 $ 1,611.4 -6.5 % Net investment income 61.9 65.3 -5.2 189.1 192.8 -1.9 Pretax operating income $ 77.0 $ 112.7 -31.7 % $ 223.2 $ 324.5 -31.2 % Claims ratio 72.5 % 67.7 % 72.8 % 66.5 % Expense ratio 23.8 23.0 24.2 24.5 Composite ratio 96.3 % 90.7 % 97.0 % 91.0 % Year-to-date earned premiums trended lower as a moderately declining rate environment for most commercial insurance prices in the past three years or so has hindered retention of some business and precluded meaningful additions to Old Republic’s premium base. For this year’s first nine months, the slightly lower top line was accompanied by the above noted rise in claim ratios; these compare to an average of 66.8 percent for the five most recent calendar years. This year’s higher claim ratio is attributable to the combination of greater loss costs for most insurance coverages and to the cumulative effect of softening premium rates. The higher loss costs were most accentuated for Old Republic’s consumer credit indemnity, commercial multi-peril, and general aviation coverages. Underwriting and other expenses have remained under good overall control; the resulting expense ratios compare favorably year over year and with the average of 24.8 percent for the five years through 2007. Mortgage Guaranty Results – Claim costs continued to rise due to higher mortgage loan delinquencies, and claim frequency and severity. These higher costs were offset to some extent by strong premium revenue gains during this year’s first half in particular.
